124 N.J. 280 (1991)
590 A.2d 1132
IN THE MATTER OF LAWRENCE M. LAWSON, JUDGE OF THE SUPERIOR COURT.
The Supreme Court of New Jersey.
May 24, 1991.


*281 ORDER
The Advisory Committee on Judicial Conduct having filed a formal complaint charging Superior Court Judge LAWRENCE M. LAWSON with violations of Canons 1 and 2A of the Code of Judicial Conduct and Rule 2:15-8(a)(6);
And respondent having filed an answer admitting the allegations of the complaint;
And the Advisory Committee on Judicial Conduct having conducted a hearing and having filed a presentment recommending that Superior Court Judge Lawrence M. Lawson be publicly reprimanded for driving while under the influence of intoxicating liquor in violation of N.J.S.A. 39:4-50, and, in connection with that incident, for failing to observe a traffic signal in violation of N.J.S.A. 39:4-81, and for using courtesy license plates on his automobile prior to receiving written authorization to do so from the Division of Motor Vehicles;
And the Court having reviewed the entire record, and good cause appearing;
And respondent, by his counsel, having waived his right to oral argument on an order to show cause;
It is ORDERED that the report and recommendation of the Advisory Committee on Judicial Conduct are adopted, and Superior Court Judge Lawrence M. Lawson is hereby publicly reprimanded for his violations of Canon 1, Canon 2A, and Rule 2:15-8(a)(6).
*282 For reprimandment  Chief Justice WILENTZ, and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN join in this Order  6.
Justice CLIFFORD did not participate.